United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________
Appearances:
Denise Eaton-May, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1429
Issued: March 8, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On July 16, 2018 appellant, through counsel, filed a timely appeal from a January 31,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 18-1429.
On October 15, 2007 appellant, then a 40-year-old part-time flexible clerk, filed a
traumatic injury claim (Form CA-1) alleging that on October 1, 2007 she sustained a right hand
injury when she smashed her hand in a door. By decision dated November 5, 2007, OWCP
accepted the claim for contusion of the right ﬁnger. It subsequently expanded the claim to
include right wrist sprain, contusion of right wrist and hand, adhesive capsulitis of right shoulder,
right upper extremity juvenile osteochondrosis, sprain of right elbow and forearm, and right
ulnar collateral ligament.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Appellant stopped work following the October 1, 2007 employment injury and received
wage-loss compensation benefits. OWCP placed her on the periodic rolls beginning
September 27, 2009.
On August 10, 2009 OWCP noted that appellant was referred for vocational
rehabilitation services and advised that the position of customer service representative was found
to be vocationally and medically suitable.
On February 4, 2013 OWCP proposed to reduce appellant’s compensation benefits based
on her capacity to earn wages of $400.00 per week as a customer service representative.2 It
found that her wage-loss compensation should be reduced because she was no longer totally
disabled and the position of customer service representative was medically and vocationally
suitable, and fairly and reasonably represented her wage-earning capacity. Appellant was
provided 30 days to submit evidence and argument challenging the proposed action. She did not
respond.
By decision dated March 7, 2013, OWCP finalized the reduction of appellant’s wage-loss
compensation, effective March 10, 2013.
The loss of wage-earning capacity (LWEC)
determination was based on the position of customer service representative with the ability to
earn $400.00 a week.
On March 13, 2013 appellant, through counsel, contested the March 7, 2013 decision and
requested an oral hearing before an OWCP hearing representative. A hearing was held on
July 18, 2013. Appellant submitted various medical reports from her treating physicians in
support of her claim for total disability.
Ultimately, by decision dated June 16, 2014, OWCP affirmed the March 7, 2013 LWEC
determination.
Following the denial of June 3, 2015 and August 29, 2016 reconsideration requests, on
November 21, 2017 appellant requested reconsideration of OWCP’s decision and submitted
additional medical evidence in support of her claim.
Accompanying the reconsideration request was a brief dated November 14, 2017 wherein
counsel argued that OWCP had not met its burden to reduce her compensation benefits as
appellant was totally disabled and unable to perform sedentary work. She further argued that the
medical evidence submitted demonstrated that appellant was entitled to modification of her
wage-earning capacity due to a material change and worsening of her medical condition such
that she was incapable of performing the duties of a customer service representative. New
medical reports dated from January 26 through November 8, 2017 were also submitted.
By decision dated January 31, 2018, OWCP denied appellant’s request for
reconsideration.

2

5 U.S.C. § 8115.

2

The Board, having duly considered the matter, concludes that the case is not in posture
for decision and must be remanded for further development.3
It is well established that a claimant may establish that a modification of a wage-earning
capacity is warranted if there is a material change in the nature and extent of an injury-related
condition, or a showing that the original determination was, in fact, erroneous.4 Although
appellant requested reconsideration and counsel used the term reconsideration in her
November 14, 2017 brief, counsel contended that OWCP committed error in its LWEC
determination because appellant was incapacitated at the time the determination was issued and
had requested a resumption of compensation for total wage loss.5 Counsel further argued that the
newly submitted medical reports established a material change and worsening of her medical
condition which warranted modification of the wage-earning capacity decision.
The Board finds that the November 21, 2016 request for reconsideration and
accompanying November 14, 2017 brief from counsel constituted a request for modification of
the March 7, 2013 LWEC determination. The Board has held that, when an LWEC
determination has been issued and appellant submits evidence with respect to one of the criteria
for modification, OWCP must evaluate the evidence to determine if modification of wageearning capacity is warranted.6
The Board accordingly remands the case to OWCP for proper adjudication, to be
followed by a de novo decision.7

3

N.M., Docket No. 17-0262 (issued July 3, 2017).

4

20 C.F.R. § 10.511; see P.C., 58 ECAB 405 (2007).

5

Id.

6

See W.W., Docket No. 09-1934 (issued February 24, 2010).

7

W.R., Docket No. 16-0098 (issued May 26, 2016).

3

IT IS HEREBY ORDERED THAT the January 31, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order.
Issued: March 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

